                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 20-62626-CIV-DIMITROULEAS
MIGUEL NUNEZ,

        Plaintiff,

v.

CITY OF POMPANO BEACH,
a municipal corporation authorized to do
business under the laws of the State of Florida;
and GREGORY P. HARRISON, in his
official capacity as City Manager,

      Defendants.
_____________________________________/


                 ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

        THIS CAUSE is before the Court on Defendant Gregory Harrison’s Motion to Determine

Entitlement to Attorney’s Fees, Pursuant to 42 U.S.C. ' 2000e-5(k) [DE 18], and Magistrate

Judge Lurana S. Snow’s June 30, 2021 Report and Recommendation (the “Report”) [DE 28].

The Court notes that no objections to the Report [DE 28] have been filed, and the time for filing

such objections has passed. As no timely objections were filed, the Magistrate Judge’s factual

findings in the Report [DE 28] are hereby adopted and deemed incorporated into this opinion.

LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988);

RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

     Although no timely objections were filed, the Court has conducted a de novo review of the

Report [DE 28] and record and is otherwise fully advised in the premises. The Court agrees with

the Magistrate Judge’s reasoning and conclusions.



                                                   1
        Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

   1.      The Report [DE 28] is hereby ADOPTED and APPROVED;

   2.      Defendant Gregory Harrison’s Motion to Determine Entitlement to Attorney’s Fees,

           Pursuant to 42 U.S.C. ' 2000e-5(k) [DE 18] is GRANTED;

   3.      Defendant Harrison is hereby authorized to file a motion requesting attorneys' fees in

           the manner prescribed by Local Rule 7.3, which shall be referred to the Magistrate

           Judge.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 15th day of July, 2021.




Copies furnished to:
Counsel of Record
Hon. Lurana S. Snow




                                                2
